Citation Nr: 0943160
Decision Date: 11/12/09	Archive Date: 01/05/10

Citation Nr: 0943160	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-16 735	)	DATE NOV 12 2009
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Whether Vacatur of the June 27, 2008 decision of the 
Board of Veterans' Appeals denying service connection for 
depressive disorder and posttraumatic stress disorder (PTSD) 
is warranted.

2.  Entitlement to service connection for psychiatric 
disability, to include depressive disorder and PTSD.

3.  Entitlement to increased initial evaluation for plantar 
fasciitis of the right foot, rated as noncompensable from 
June 21, 2005, and as 10 percent disabling from July 23, 
2008.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In July 2006 the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

In June 2008 the Board remanded the issue of entitlement to 
compensable initial rating for plantar fasciitis for further 
development.  The Board's action also denied service 
connection for major depressive disorder and PTSD.

For the reasons articulated below the Board is vacating as 
much of its June 2008 as addresses entitlement to service 
connection for psychiatric disability, to include depressive 
disorder and PTSD, to enable the Board to adjudicate the 
claim de novo.

The RO recently issued a decision in May 2009 granting an 
increased evaluation of 10 percent for plantar fasciitis 
effective from July 23, 2008.  However, the issue of 
entitlement to higher evaluation before and after that date 
remains on appeal before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993). 
FINDINGS OF FACT

1.  On June 27, 2008, the Board issued a decision denying 
service connection for PTSD and a depressive disorder.  

2.  Some evidence pertinent to the appeal for service 
connection for PTSD and depressive disorder was received by 
VA prior to the Board's June 27, 2008, decision but was not 
associated with the claims folder at the time of the Board's 
decision.  

3.  An acquired psychiatric disorder, to include PTSD and 
depressive disorder, was not present within a year of 
discharge from service and is not etiologically related to 
active service.

4.  Prior to July 23, 2008, the Veteran's plantar fasciitis 
of the right foot was manifested by pain on manipulation and 
use of the foot but no impairment of function of the ankle 
joint.

5.  From July 23, 2008, the Veteran's plantar fasciitis of 
the right foot was manifested by tenosynovitis of the ankle 
causing mild limitation of motion of the joint due to pain. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's decision of June 
27, 2008, denying service connection for PTSD and depressive 
disorder are met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.904 (2009).  

2.  Psychiatric disability, to include PTSD and depressive 
disorder, was not incurred in or aggravated by active 
service, and the incurrence or aggravation of a psychosis 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  The criteria for initial evaluation of 10 percent, but 
not more, for plantar fasciitis of the right foot are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5020, 5024, 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision when the veteran 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.904 (2009).  

In March 2008 the RO received from the Veteran evidence in 
the form of psychiatric treatment records from the VA Medical 
Center (VAMC) dating from February 2006 to February 2008.  

The RO considered treatment records through October 2006 in 
readjudicating the case as reflected in the November 2006 
Supplemental Statement of the Case (SSOC).  The additional 
records, which were accompanied by waiver of original RO 
jurisdiction, were not considered by the RO or by the Board 
at the time of the Board's decision in June 2008 because they 
were not associated with the claims folder until after the 
June 2008 decision was issued.

The Board's failure to consider the evidence submitted by the 
Veteran may be considered a violation of due process.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be in the constructive possession 
of VA adjudicators during consideration of a claim, 
regardless of whether those records are physically on file).  

Accordingly, the Board hereby vacates its decision of June 
27, 2008.  A new decision is being rendered hereinbelow on 
these matters as though that Board decision had never been 
issued.  


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with the 
notice required under the VCAA, to include notice that she 
should submit any pertinent evidence in her possession, by 
letter mailed in July 2005, prior to its initial adjudication 
of the claims.  Although the Veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claims until after the claims were 
adjudicated, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As explained below, the Board has determined that service 
connection is not warranted for an acquired psychiatric 
disorder.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide timely 
notice with respect to those elements of the claim is no more 
than harmless error.  With respect to the initial rating 
claim, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

In regard to the claim for a higher initial rating for 
plantar fasciitis, the Veteran has been afforded appropriate 
VA examinations, most recently in July 2008.  The Veteran 
does not assert, and the evidence does not show, that the 
disability has increased significantly in severity since 
then.
 
The Veteran was not afforded a VA examination in response to 
her claim for service connection, nor was a VA medical 
opinion obtained.  VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist. Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id. 
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, as explained in detail below the 
Veteran has not presented a prima facie case for service 
connection for a psychiatric disorder.  Therefore, remand for 
a medical examination or a medical opinion is not required in 
support of the claim for service connection.  

The Board also notes that the service treatment records 
(STRs), service personnel records (SPRs), and pertinent VA 
medical records have been obtained.  Neither the Veteran nor 
her representative has identified any outstanding evidence, 
to include medical records, which could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the Veteran.  
The Board will accordingly address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in- service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for Psychiatric Disability

STRs reflect the Veteran was seen on March 1, 1977, and again 
on March 4, 1977, with complaints of depression.  At both 
sessions she discussed her difficulty getting along with 
others and her feelings of anxiety and irritability.  No 
diagnosis was rendered, and the remaining STRs are silent for 
complaints, treatment or diagnosis pertaining to a 
psychiatric disability.  At her separation examination, 
completed in November 1979, her psychiatric status was 
clinically evaluated as "normal." Thus, STRs do not 
establish the presence of a chronic psychiatric disorder at 
the time of her discharge from service.

The earliest post-service medical evidence of any psychiatric 
disability consists of the record of a VA mental psychiatric 
evaluation dated in November 2002, almost 23 years after the 
Veteran's discharge from service.  During examination the 
Veteran reported she was referred to the mental health clinic 
by her primary care physician for stress and pain management.  
She noted difficulty with sleeping due to ruminating thoughts 
about work, increased sadness, and increased irritability in 
the workplace.  The Veteran specifically denied a prior 
psychiatric history and stated she had never experienced 
symptoms of depression and anxiety in the past.  She also 
stated her symptoms had begun two years previously as a 
result of a new Postmaster who was assigned to her office.  
She also reported unhappiness about being the caregiver for 
her mother and having no support from her sister in that 
effort; she was also unhappy at not being able to consummate 
planned adoption of two children due to her own job stress.  
The report is silent in regard to any trauma during military 
service.  The examiner diagnosed adjustment disorder (mixed 
anxiety/depression), rule out major depression, rule out 
alcohol abuse.   

VA primary care notes after November 2002 show treatment for 
symptoms of depression, for which she was placed on 
antidepressant medication; the recorded diagnosis during the 
period was adjustment disorder with depression and anxiety.  
Most of the Veteran's reported problems dealt with guilt 
regarding balancing her mother's care versus the demands of 
work and her own needs.  There is no indication in these 
treatment notes of a relationship between the depressive 
symptoms and the Veteran's active service.  Until March 2003 
the diagnosis of record was adjustment disorder with 
depression and anxiety; from March 2003 the treatment notes 
reflect diagnoses of depression. 

In June 2004 the Veteran stated during therapy that the 
therapy sessions had reawakened memories and feelings of 
military sexual trauma (MST); the Veteran stated she 
recognized the role MST had played in her subsequent poor 
choices in relationships.  The question of MST was apparently 
not subsequently developed in therapy.

A December 2004 mental health record reveals the Veteran had 
desires to feel "unstuck" from childhood issues and 
recalled a sexual incident that involved her brother; there 
is no mention of any traumatic incident in the military.  

From May to July 2005 VA nurses variously recorded current 
psychiatric diagnoses of depression and dysthymia.  In August 
2005 the Veteran's attending VA psychologist entered a 
current diagnosis of generalized anxiety disorder (GAD).

A November 2005 VA mental health clinic (MHC) note states the 
Veteran presented in tears after her claim for PTSD was 
rejected.  The Veteran stated that after being attacked at 
knifepoint by another woman in basic training she was 
avoidant of making female friends, and after being sexually 
harassed in dog handler school by a male instructor she was 
unable to establish healthy relationships with men.  The 
Veteran requested documentation of a PTSD diagnosis based on 
her reported stressors; however, subsequent mental health 
clinic notes show continued diagnoses of depression, not 
PTSD.

In November 2005 the Veteran filed her notice of disagreement 
(NOD), asserting that the March 1977 appointment documented 
in STRs was actually a follow-up to previous appointments 
consequent to having been sexually assaulted by another 
trainee.  She also stated she did not press the issue because 
females in service at the time were essentially considered to 
be either whores or gay, and were led to believe that any 
complaint of sexual assault would be disbelieved.  

The Veteran underwent a total knee replacement (TKR) in 
January 2006.  A February 2006 VA MHC progress note shows a 
current impression of depression associated with medical 
condition.  The clinician noted the Veteran had recently 
moved her mother into her home status post the mother's fall.  
The clinician noted the Veteran's current problem was to 
identify her own needs and break from the martyr role.  
Subsequent VA MHC treatment notes show the Veteran's mother 
died in March 2006, leaving the Veteran responsible for 
managing her mother's estate.

In March 2006 the Veteran presented to the VA MHC and 
requested specific treatment regarding sexual trauma in 
service; she was referred to a specialist counselor at the 
Vet Center.

In July 2006 the Veteran testified before a DRO that during 
basic training she was approached by another female soldier 
who wanted sex; the Veteran refused, but awoke that night to 
find the other soldier sitting on her chest holding a knife 
to her throat.  The Veteran fought off her attacker, who was 
subsequently eliminated from service.  Thereafter, the 
Veteran was sent to dog handler school at an Air Force base, 
during which a male instructor groped the Veteran and made 
repeated sexual advances.  The Veteran rejected those 
advances, and the instructor wrote her up for numerous 
infractions of Air Force uniform and grooming standards, 
which the Veteran's superiors ignored because the Veteran was 
in the Army and thus not subject to Air Force regulations.  
The instructor tried to ensure the Veteran would fail her 
final test, but she passed thanks to the intervention of her 
sergeant.  She did not report the harassment at the time 
because she was convinced no action would result. 

An October 2006 VA MHC treatment note states the Veteran 
vented anger at VA's rejection of her PTSD claim, as she 
firmly believed that chronic depression and avoidance of 
interpersonal relationships were directly caused by assault 
and sexual harassment in service.  She was also enraged that 
a male friend who had "faked it" was granted service-
connected benefits.  The Veteran continued to work overtime 
at her job and was very slow dissolving her mother's estate 
since she was exhausted at the end of the workday.  The 
clinical diagnosis of record continued to be depressive 
disorder, not PTSD. 

In a January 2008 MHC note a VA psychologist recorded 
diagnoses of chronic PTSD and moderate recurrent major 
depressive disorder (MDD) without psychotic features.  The 
psychologist stated that during the session the Veteran 
disclosed experiencing many symptoms of PTSD; after reviewing 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV) the psychologist determined the Veteran met 
all the diagnostic criteria for the disorder.

As noted above, the Veteran has been variously diagnosed with 
acquired psychiatric disorders including MDD, GAD, 
depression, dysthymic disorder and PTSD.  

In regard to PTSD, just because a physician or other health 
care professional has accepted the appellant's description of 
his or her active duty experience as credible and diagnosed 
the appellant as suffering from PTSD does not mean the Board 
is required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In this case, the 
Veteran has not presented a verified or verifiable stressor 
on which a service-connected diagnosis of PTSD can be based.

As noted above, the veteran reported that in approximately 
December 1976 or January 1977 she was attacked at knifepoint 
by another trainee after refusing her advances; she stated 
she reported the incident and was treated at the base 
hospital; her attacker was eliminated from the service.  Her 
treatment consisted of being administered medication.  After 
taking the medication she realized she was allergic to it and 
broke out in hives.  She reported that the second incident 
occurred in August 1978 while she was attending dog handling 
school.  Her lead instructor approached her for sex on 
numerous occasions and touched her inappropriately.  After 
she informed him that she did not want a relationship with 
him, he began to write her up for not being in Air Force 
regulation even though she herself was in the Army; her Army 
supervisors simply tore up those reprimands.  She stated that 
she did not report the harassment because she was afraid it 
would hinder her chance of advancement.  She subsequently 
learned this particular instructor had a pattern of preying 
on female students that he continued until his eventual 
retirement from service.

In regard to the claimed stressors above, STRs include no 
reference to any service trauma or to the presence of any 
pertinent symptoms during the Veteran's period of active 
duty.  SPRs show no indication of behavior changes possibly 
indicative of personal assault during service.  The Veteran 
received a confidential security clearance in January 1977 
and was promoted to Specialist Fourth Class in November 1978; 
she received an Army Good Conduct Medal in November 1979 as 
well as a Seventh Army Certificate of Achievement for 
professional excellence.  A promotion board in August 1979 
recommended she be promoted to Specialist Fifth Class, but 
she was apparently discharged from service in November 1979 
before the promotion became effective.  In sum, SPRs are 
silent in regard to any disciplinary or behavioral change 
possibly indicative of personal assault early in service.

The Board acknowledges that when the claimed PTSD stressor is 
physical or sexual assault in service, credible supporting 
evidence may consist of a medical opinion, based on review of 
the evidence, that the personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).  However, the existence of an event alleged as 
a "stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is ultimately an adjudicative, not a 
medical, determination.  Zarycki, 6 Vet. App. 91, 97-8.   
   
The sole evidence the claimed stressors occurred is the 
Veteran's unsupported account.  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  Further, the Veteran's account of the claimed trauma 
and treatment during service is inconsistent with her VA 
mental psychiatric evaluation dated in November 2002 during 
which she specifically denied previous psychiatric treatment.  
She also failed to mention the cited stressors in November 
2002 or during the subsequent MHC therapy sessions until June 
2004, at which point she stated the therapy sessions had 
reawakened memories of MST.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   In this case, the 
Veteran's accounts of her claimed stressors are inconsistent 
with objective evidence of record (STRs and SPRs) as well as 
with her own reported history prior to June 2004.  The Board 
accordingly finds the Veteran's unsupported account is not 
adequate to show a verified stressor.

As the Veteran has not shown a verified or verifiable 
stressor, entitlement to service connection for PTSD must be 
denied.  However, the Veteran has also been variously 
diagnosed with acquired psychiatric disorders including MDD, 
GAD, depression, and dysthymic disorder.  The Board must 
consider service connection is warranted for any of these 
disorders.  Clemons, 23 Vet. App. 1 (2009).

In regard to the diagnosed acquired psychiatric disorders 
other than PTSD, the Board notes that a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between 
active service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case there is no evidence whatsoever that the Veteran 
had any of the diagnosed psychiatric disorders during service 
or had a psychosis to a presumptive degree within a year 
after discharge from service, and there is no competent 
medical opinion of record asserting a relationship between 
such disorder(s) and active service.  Accordingly, the 
criteria for service connection for MDD, GAD, depression, 
and/or dysthymic disorder are not met.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.

Evaluation of Plantar Fasciitis

The rating decision on appeal granted service connection for 
plantar fasciitis and assigned a noncompensable rating 
effective from June 21, 2005.  

There is no diagnostic code in the Rating Schedule 
specifically for plantar fasciitis.  As noted above, where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27;  see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.

Fasciitis most closely approximates synovitis, which is rated 
under the criteria of Diagnostic Code 5020.  In turn, this 
diagnostic code and similar disorders (e.g., bursitis, 
myositis and tenosynovitis) are rated under the criteria for 
degenerative arthritis, Diagnostic Code 5003 with rating 
criteria based on range of motion of the major joint involved 
(in this case, the ankle).  "Moderate" limitation of motion 
of the ankle is rated as 10 percent disabling, and "marked" 
limitation of motion is rated as 20 percent disabling; see 
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The 
Board notes for reference that under VA rating criteria 
normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  Also, under 
Diagnostic Code 5003 if limitation of the specific joint or 
joints involved is noncompensable, a rating of 10 percent is 
for application of each major joint or group of minor joints 
affected by limitation of motion; such limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm,  or satisfactory evidence of painful motion; in 
the absence of limitation of motion a rating of 10 percent is 
assigned with involvement of 2 or more major joints or minor 
joint groups, and a rating of 20 percent is assigned with 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating episodes.

Plantar fasciitis may be also be rated by analogy to pes 
planus (flatfoot disorder)  under Diagnostic Code 5299-5276, 
the rating criteria of which are as follows.  A 
noncompensable rating is assigned for mild symptoms relived 
by built-up shoes or arch supports.  A rating of 10 percent 
is assigned for moderate symptoms with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, bilateral 
or unilateral.  A rating of 20 percent is assigned for severe 
unilateral symptoms with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A rating of 30 percent is 
assigned for pronounced unilateral symptoms with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of he tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.

Finally, the disability may be rated under the provisions of 
Diagnostic Code 5299-5284 (foot injuries, other) with rating 
criteria as follows.  A rating of 10 percent is assigned for 
moderate disability.  A rating of 20 percent is assigned for 
moderately severe disability.  A rating of 30 percent is 
assigned for severe disability.

A VA podiatry clinic note dated in April 2005 shows a 
complaint of right heel pain, reportedly of 4/10 intensity 
and worst upon getting up in the morning.  Clinical 
examination showed pain on palpation of the plantar aspect of 
the right heel at the point of Achilles tendon insertion.  
There were no pain along the plantar fascia, no edema and no 
eccymosis.  Dermatological examination was within normal 
limits.  Cotton thread test (CTT) was normal.  There were no 
lesions, ulcerations or macerations.  The medial arches 
dropped bilaterally.  The Veteran was able to do single and 
double limb support testing, and osseous structures were 
normal.  X-rays indicated no fracture or dislocation of the 
right foot, but plantar heel spur was present.  The 
impression was plantar fasciitis/right heel pain probably 
secondary to malignment of the right lower extremity (RLE).  
The Veteran received an injection of lidocaine for pain 
control.

The Veteran returned to the VA podiatry clinic in July 2005 
complaining of right heel pain of 5/10 intensity.  She stated 
heel pain was worse since the last injection and declined 
another heel injection.  Clinical examination showed pain on 
palpation of the medial plantar tubicle of the right 
calcaneus and pain with passive manipulation of the right 
heel.  Again there was no edema or eccymosis.  Dermatological 
evaluation was normal.  There were no ulcerations or 
macerations.  The medial arches decreased bilaterally with 
weightbearing.  The Veteran was able to do single and double 
limb support testing.  Muscle power was 5/5 bilaterally, and 
no gross deformities were noted.  The diagnosis was 
unchanged.  The clinician continued pain medication and 
ordered a night splint.  

The Veteran had a VA joints examination in August 2005 in 
which she stated she had been diagnosed with plantar 
fasciitis.  She stated she had heel pain first thing in the 
morning and could not take any steps; the pain was fairly 
consistent and was worse with standing and at the end of the 
day.  Home exercises, stretching and orthotics had all been 
recommended.  The Veteran was observed to walk with a slight 
limp using no assistive device; the examiner did not opine 
whether the limp was due to the right heel disorder or to the 
right knee disorder.  Inspection of the right foot and heel 
showed no obvious swelling.  There was pain to palpation at 
the heel pad.  There was no evidence of pes planus, and the 
ankle had full range of motion.  Foot intrinsic strength was 
intact, and the foot had no sensory deficits.  The examiner 
noted that X-ray examination of the right heel in January 
2005 had shown a plantar bone spur.  The examiner diagnosed 
plantar fasciitis with calcaneal bone spur, definitely 
related to the service-connected right knee disorder due to 
altered biomechanics and abnormal gait.

The Veteran asserted in her NOD, filed in November 2005, that 
the VA examiner had under-reported her symptoms.  The Veteran 
stated she was unable to put pressure on both feet when 
getting up, despite the prescribed stretching exercises.  She 
stated she wore orthotic shoes and also used a splint on the 
right foot at night.  She stated she had pain in the ankles 
and arches bilaterally, trouble standing for long periods of 
time without pain in both heels, and problems with cramping 
("charley horse") in both calves.

In July 2006 the Veteran testified before a DRO that her feet 
hurt when getting up in the morning and on rising from a 
chair after sitting for awhile.  Sometimes simply standing 
caused foot pain; driving also caused pain due to the 
pressure of her foot on the pedal.  She stated she did not 
wear orthotic shoes but did wear inserts in both shoes.  
Exercises that had been prescribed did not help alleviate the 
pain. 

The Veteran had a VA examination in August 2006 in which she 
reported she could not put weight on the floor for awhile in 
the morning due to pain the right heel and the plantar aspect 
of the right foot.  On examination the Veteran walked with a 
limping gait to the right, although the examiner did not 
specify the degree to which the limp was due to the plantar 
fasciitis versus the right knee disorder.  There was 
increased calcaneal valgus deformity on the right ankle and 
foot area compared to the left.  There was some tenderness in 
the right ankle anterolateral aspect and plantar fascia area.  
Strength in the right ankle was normal.  There was also some 
tenderness in the posterior calf muscles on the right side.  
The examiner's impression was plantar fasciitis of the right 
foot and some ankle strain with mildly abnormal calcaneal 
valgus positioning.  

The Veteran had a VA examination in July 2008 in which she 
complained of pain in the heel and the arch of the right 
foot, radiating up the back of the ankle.  She characterized 
the pain as 5/10 and as 8/10 at worst.  She described the 
pain as a fleeting sharp pain with accompanying cramp from 
the arch, causing throbbing pain from the heel to ankle of 
the right foot.  She stated if she moved the foot the wrong 
way, the cramp could last from minutes to two hours.  If 
standing any length of time, she would have to stand on the 
left foot.  She could walk comfortably on a flat surface for 
200 feet; inclines would increase the pain.  She stated she 
could no longer wear the foot brace at night because it 
aggravated her knee pain.  Flare-ups raised the pain level to 
10/10; flare-ups could be occasioned by exercise; if she 
could stop activity and rest the flare-up might last 2-3 
hours, but if she had to continue activity the flare-up could 
last 2 days.  The Veteran used a cane for relief of her knee 
problems, which also helped her ankle pain, but exercises for 
the knee aggravated her ankle pain.  She stated she had to 
cut back activities such as dancing and mowing the lawn; when 
driving she would use the left foot on the pedals if the 
right foot became bothersome.  

On examination the Veteran was observed to ambulate with a 
slight limp favoring the RLE.  There was no LE edema, 
effusion, ulceration, varicosities, erythema, tremor, muscle 
spasm, joint laxity or deformity.  There was no objective 
evidence of bilateral foot pain at rest.  Neurological 
examination of the lower extremities showed intact motor 
strength 5/5 with no atrophy, and sensation was normal.  Heel 
and toe walk was positive, with increased pain when toe 
walking.  Tandem walk was positive.  There was objective 
evidence of painful movement with grimacing and guarding, and 
positive tenderness in the plantar area and lateral and 
medial foot.  There was no objective evidence of edema, 
instability, weakness, rigidity, spasm, circulatory 
disturbance, swelling, callus or loss of strength.  There 
were no callosities, breakdown or unusual shoe wear pattern 
that would indicate abnormal weightbearing.  There was no 
hammertoe, high arch, claw foot or other deformity. There was 
no flatfoot or hallux valgus.  

The right ankle was shown on examination to be tender in the 
Achilles area with evidence of painful motion.  There was no 
objective evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  Ranges of 
motions of the ankle were dorsiflexion to 20 degrees and 
plantar flexion to 40 degrees, with pain at the extremes.  In 
regard to DeLuca factors, the joint was painful on motion but 
the range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.   

Magnetic resonance imaging (MRI) in conjunction with the July 
2008 examination showed tenosynovitis of the extensor tendons 
of the right ankle, a large calcaneal spur, and normal 
Achilles tendon.  Concurrent X-ray examination of the right 
ankle was unremarkable.

The VA examiner in July 2008 diagnosed tenosynovitis of the 
extensor tendons of the right ankle with normal Achilles 
tendon and large calcaneal spur per MRI, at least as likely 
as not related to the service-connected plantar fasciitis.  
The examiner also diagnosed subjective complaint of pain with 
mild-to-moderate functional loss and limitations.

Addressing symptomology prior to July 2008, the Board finds 
that the criteria for a compensable rating under Diagnostic 
Code 5020 are not shown because there is no evidence prior to 
that date of any limitation of function of the ankle joint.  
However, the disability may be rated by analogy under 
Diagnostic Code 5276, which allows a 10 percent evaluation 
for pain on manipulation or use of the feet.  As such pain is 
documented on VA examinations, as well as the Veteran's 
credible assertions, the Board finds an initial rating of 10 
percent is appropriate under Diagnostic Codes 5299-5276.

Initial rating in excess of 10 percent is not warranted at 
any time during the initial rating period under any 
applicable diagnostic code.  The RO assigned the 10 percent 
rating under Diagnostic Code 5020 due to demonstrated pain on 
use of the ankle.  Higher rating under Diagnostic Code 5020 
requires "incapacitating exacerbations;" higher rating 
under Diagnostic Code 5271 requires "marked" limitation of 
motion of the ankle;" and a higher rating under Diagnostic 
Code 5276 requires "accentuated pain on manipulation and 
use."  None of these criteria is shown to be met.  
Similarly, a higher rating under Diagnostic Code 5284 
requires "moderately severe" symptoms that are not shown in 
this case.

The Board further notes at this point that separate rating 
under multiple diagnostic codes for the foot and the ankle 
are not applicable.  The Veteran is essentially being 
compensated for heel pain before and after July 2008; there 
is no actual impairment of function of the ankle.  Assignment 
of separate ratings for foot and ankle after July 2008 would 
compensate the same symptoms under two different diagnostic 
codes and would constitute pyramiding.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the 
form of her correspondence to VA and her testimony before the 
DRO.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In 
this case, even affording the Veteran full credibility and 
competence in reporting her symptoms, nothing in such lay 
evidence shows entitlement to a schedular rating in excess of 
10 percent.

Review of the file does not show the criteria for rating in 
excess of 10 percent were met at any time during the period 
under review.  Accordingly, "staged ratings" are not for 
application.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 
505.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the Veteran has not required frequent 
hospitalizations for the disability.  Further, the degrees of 
schedular disability specified are generally considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In this case it is clear from the 
medical evidence that the functional impairment from the 
service-connected disability is not in excess of that 
contemplated by the schedular criteria.  The Board has 
therefore determined that referral of this case for extra-
schedular consideration is not in order.
 
Accordingly, based on the medical and lay evidence of record, 
the Board finds the criteria for an initial rating of 10 
percent, but not more, for plantar fasciitis of the right 
foot are shown.  


ORDER

The Board's June 27, 2008, decision denying service 
connection for PTSD and depressive disorder is vacated.  

Service connection for psychiatric disability, to include 
PTSD and depressive disorder, is denied.  

The Board having determined that the Veteran's plantar 
fasciitis warrants a 10 percent rating, but not more, 
throughout the initial rating period, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.
.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0821167	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for plantar 
fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1979.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Hartford Regional 
Office (R0) in Newington, Connecticut. 

In July 2006, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to an initial compensable rating for 
plantar fasciitis of the right foot is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  A psychiatric disability was not present within a year of 
service discharge and is not etiologically related to 
service.  

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that she 
should submit any pertinent evidence in her possession, by 
letter mailed in July 2005, prior to its initial adjudication 
of the claims.  Although the veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claims until after the claims were 
adjudicated, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a depressive disorder or 
PTSD.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide timely notice 
with respect to those elements of the claims is no more than 
harmless error.

The Board also notes that the veteran was not afforded a VA 
examination in response to her claims.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   However, here, the claims file contains no 
suggestion or other indication that the veteran's depression 
is associated with her active service, despite her 
unsubstantiated assertions to the contrary and there is no 
competence evidence that she has PTSD.  The evidence in this 
case is sufficient to decide the claims.  Moreover, there is 
no reasonable possibility that a VA examination would result 
in evidence to substantiate either claim.  Accordingly, the 
Board has determined that VA is not obliged to afford the 
veteran a VA examination in response to her claims. 
 
The Board also notes that the service medical records, 
personnel records, and pertinent VA medical records have been 
obtained.  Neither the veteran nor her representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims was 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).   Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.   Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.   Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

Analysis

Depression

Service medical records reflect that the veteran was seen on 
March 1, 1977, and again on March 4, 1977, with complaints of 
depression.  At both sessions she discussed her difficulty 
getting along with others, and her feelings of anxiety and 
irritability.  No diagnosis was rendered and the remaining 
service medical records are silent for complaints, treatment 
or diagnosis pertaining to a psychiatric disability.  At her 
expiration of term of service examination, completed in 
November 1979, her psychiatric status was clinically 
evaluated as normal.  Thus, service medical records do not 
establish the presence of a chronic psychiatric disorder.

The earliest post-service medical evidence of any psychiatric 
disability consists of the record of a VA mental psychiatric 
evaluation dated in November 2002, almost 23 years after the 
veteran's discharge from service.  It is particularly worth 
noting that during the November 2002 psychiatric evaluation 
the veteran reported that she was referred to the mental 
health clinic by her primary care physician for stress and 
pain management.  She noted difficulty with sleeping due to 
ruminating thoughts about work, increased sadness, and 
increased irritability in the workplace.  The veteran 
specifically denied a prior psychiatric history and stated 
that she had never experienced symptoms of depression and 
anxiety in the past.  Moreoever, she noted that her symptoms 
had begun two years ago as a result of a new Postmaster that 
was assigned to her office.  A December 2004 mental health 
record reveals that the veteran had desires to feel 
"unstuck" from childhood issues and recalled a sexual 
incident which involved her brother.  These records include 
no reference to any service trauma or to the presence of any 
pertinent symptoms during the veteran's period of active 
duty.  In fact, there is no post-service medical evidence 
linking the veteran's current psychiatric disorder to her 
military service.

The only evidence suggesting a correlation between the 
veteran's depressive disorder and her active service comes in 
the way of her own unsubstantiated allegations.  It is well 
established, however, that a layman without medical training, 
such as the veteran, is not competent to provide 
nexus evidence; instead, this requires medical knowledge and 
training. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  






PTSD

As a preliminary matter, the Board notes that the specific 
notice required in response to a claim for service connection 
for PTSD based on a personal assault was provided in the July 
2005 letter discussed in the VCAA section above.

In this case, the record does not show that the veteran has 
ever been diagnosed with PTSD.  The veteran contends that her 
PTSD developed while in service following two personal 
assaults.  She reported that in approximately December 1976 
or January 1977 she was attacked at knifepoint by another 
trainee after refusing her advances.  She stated that she 
reported the incident and was treated at the base hospital.  
Her treatment consisted of being administered medication.  
After taking the medication she realized she was allergic to 
it and broke out in hives.  She reported that the second 
incident occurred in August 1978 while she was attending dog 
handling school.  Her lead instructor approached her for sex 
on numerous occasions and touched her inappropriately.  After 
she informed him that she did not want a relationship with 
him, he began to write her up for not being in Air Force 
regulation.  She stated that she did not report this incident 
because she was afraid it would hinder her chance of 
advancement.

The veteran's service medical records are silent for 
treatment, complaint or diagnosis relating to PTSD.  
Additionally, there is no reference to the veteran undergoing 
treatment at the base hospital in approximately December 1976 
or January 1977 or any record of treatment for hives.  

Post-service treatment records reflect ongoing VA mental 
health treatment beginning in 2002, nearly 23 years after the 
veteran's discharge from service.  The veteran's mental 
health treatment records include diagnoses of depression, 
generalized anxiety, and dysthmia.  Nowhere in the records is 
there a competent diagnosis of PTSD. 

The record on appeal does not contain any diagnosis of PTSD.  
To the extent that the veteran contends that she has PTSD, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, the competent medical evidence of record supports 
the conclusion that the veteran does not have PTSD.  In the 
absence of competent evidence of the claimed disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

As was described in the VCAA discussion above, the veteran 
has been accorded ample opportunity to provide medical 
evidence in support of her claim [i.e., evidence of a 
diagnosis of PTSD.]  Moreover, at her July 2006 hearing in 
front of the DRO, he pointed out to both the veteran and her 
representative that the medical evidence contained within the 
claims folders lacked a diagnosis of PTSD and that if such 
diagnosis or nexus opinion existed they should submit it to 
VA.  The veteran has not done so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a veteran's responsibility to support a 
claim of entitlement to VA benefits].

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's PTSD claim.  

ORDER

Entitlement to service connection for a depressive disorder 
is denied.

Entitlement to service connection for PTSD is denied.





REMAND

The record reflects that the veteran was most recently 
afforded a VA orthopedic examination to determine the degree 
of severity of her service-connected right foot disorder in 
August 2005.  During the veteran's July 2006 hearing before 
the DRO, she alleged that her right foot disorder had 
increased in severity since the last VA examination.  Given 
the reported worsening of the veteran's symptoms since her VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide the veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the service-
connected right foot disorder.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the plantar 
fasciitis of the veteran's right foot, 
including any functional impairment due 
to pain, incoordination, weakened 
movement, and excess fatigability, as 
well as any increase in functional 
impairment on 
repeated use or during flare ups.  To 
the extent possible, the examiner should 
distinguish the manifestations of the 
right plantar fasciitis from the 
manifestations of any other foot 
disorders present.

The rationale for all opinions expressed 
also should be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and her 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


